UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4340


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT WILSON DRIVER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00169-MOC-1)


Submitted:   January 18, 2013             Decided:   March 4, 2013


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua B. Carpenter, Thomas N. Cochran, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Asheville, North Carolina, for
Appellant.   Anne M. Tompkins, United States Attorney, Amy E.
Ray,   Assistant  United  States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Wilson Driver pled guilty to being a felon in

possession of a firearm.                  His conditional guilty plea reserved

the    right    to     an     appeal      from       the   denial       of    his     motion       to

suppress.            On     appeal,       he     asserts         that        police      officers

unreasonably         detained       him   beyond         the   permissible          scope     of   a

traffic stop.         We affirm.

               In considering the district court’s denial of a motion

to suppress, we review the district court’s legal determinations

de novo and its factual determinations for clear error.                                       When

the    district       court    has     denied        a   suppression         motion,     we   must

construe       the    evidence       in    the       light     most     favorable        to    the

Government.          United States v. Mubdi, 691 F.3d 334, 339 (4th Cir.

2012), petition for cert. filed (Nov. 8 & 21, 2012).

               Temporary detention during an ordinary traffic stop is

a limited seizure, and this court employs the Supreme Court’s

analysis for investigative detention used in Terry v. Ohio, 392
U.S. 1      (1968),        to      determine           the      limits          of      police

conduct.       United States v. Guijon–Ortiz, 660 F.3d 757, 764 (4th

Cir. 2011).           Terry requires a dual inquiry: (1) whether the

officer’s actions were justified at their inception, and (2)

whether the continued stop was “sufficiently limited in scope

and    duration       to    satisfy       the    conditions        of    an     investigative

seizure.”       Florida v. Royer, 460 U.S. 491, 500 (1983) (plurality

                                                 2
opinion).        Regarding the first factor, Driver does not dispute

that Officer Wright was justified in pulling the car over for

erratic     driving,      and       thus,    there       is   no    challenge         to     the

conclusion that the initial stop of Driver’s vehicle was proper.

            Turning to the second inquiry under Terry, we must

determine whether Wright “diligently pursue[d] the investigation

of the justification for the stop.”                      Guijon-Ortiz, 660 F.3d at

766 (internal quotation marks omitted).                         A lawful traffic stop

justifies     detaining         the     vehicle’s        occupants       for        the     time

necessary        to     request        a     driver’s         license         and     vehicle

registration,          run      a       computer         check,         and         issue      a

citation.     United States v. Digiovanni, 650 F.3d 498, 507 (4th

Cir.    2011).         While    the        officer      may   briefly         inquire       into

unrelated matters, the officer may not “definitively abandon[]

the    prosecution      of   the      traffic     stop    and    embark[]       on    another

sustained        course        of       investigation”             absent        additional

justification.            Guijon-Ortiz,           660     F.3d     at    766        (internal

quotation marks omitted).

            To prolong a traffic stop beyond a de minimus delay,

an officer “must possess a justification for doing so other than

the    initial    traffic      violation        that     prompted    the      stop    in     the

first place.”          United States v. Branch, 537 F.3d 328, 336 (4th

Cir. 2008).           This requires “either the driver’s consent or a

‘reasonable suspicion’ that illegal activity is afoot.”                                      Id.

                                              3
When determining whether reasonable suspicion exists, we look at

the    totality        of    the    circumstances           and     analyze       whether         the

officer    has     a    particularized,           objective        basis       for     suspecting

legal wrongdoing.                United States v. Arvizu, 534 U.S. 266, 273

(2002).       When evaluating the legality of a Terry stop, courts

have   been      instructed         to    “take      a     commonsense         and    contextual

approach[.]”          Branch, 537 F.3d at 336.

              We      conclude      that      reasonable          suspicion       of    criminal

activity existed at the moment (if not before) that Christopher

Ellison      arrived        on    the    scene       and    was    determined          to    be    in

possession       of    marijuana.             Ellison       walked    out       of     the   woods

shortly after the car in which Driver was the passenger was

stopped.      Herron, Driver’s girlfriend, was driving.                              Ellison was

frisked    and     stated        that    he   was     planning       to    meet      Driver       and

Herron.       At this point in time, at most nine minutes after

Driver’s vehicle was stopped, the officers could briefly extend

the stop for a period of time reasonably necessary to confirm or

dispel their suspicions.                 See United States v. Vaughan, 700 F.3d
705,   710    (4th      Cir.      2012).       In     the    course       of    the     next      ten

minutes, Officer Herrera separated Herron and Driver, frisked

Driver, and obtained Herron’s permission to search the vehicle,

which we conclude were necessary and reasonable actions to take

based on the officers’reasonable suspicion of criminal activity.



                                                 4
            During the period of time between the initial stop and

the    gathering   of       reasonable       suspicion,       we       find    that    Wright

“diligently pursue[d] the investigation of the justification for

the stop.”       Guijon-Ortiz, 660 F.3d at 766 (internal quotation

marks and citation omitted).                 In those nine minutes, Wright’s

actions were consistent with the prosecution of a traffic stop:

he    secured   the    area,    including          dealing     with       the    unexpected

arrival of Ellison; he waited briefly for back-up; he obtained

identification     from      Herron;     and      he   ran    record      checks       on   the

identification and the vehicle’s tags.                       Based on the foregoing,

neither the stop nor Wright’s actions prior to the point where

the stop was prolonged based on reasonable suspicion violated

the Fourth Amendment.

            Driver      argues        that       Wright,      very       early        in    the

encounter,      abandoned       any    pretense         of    a        traffic-infraction

investigation         and      instead           conducted         a     robbery-suspect

investigation.        Driver points to the facts that Wright never

requested the car rental agreement, that Wright refused to tell

Driver and Herron why they were being stopped, and that Herrera

was not even aware that a traffic violation was alleged when he

sought Herron’s permission to search.                    As such, Driver contends,

once   Wright    finished      checking       Herron’s       information,            the    stop

should   have    ended.        Because       this      happened        prior    to    seeking



                                             5
consent from Herron, Driver argues that the continued seizure

was improper.

            However,        the    appropriate         inquiry      is    whether    Wright

completed his traffic-infraction investigation prior to the time

the   officers        obtained         reasonable       suspicion         that     criminal

activity    was    afoot.         If    the    traffic-infraction           investigation

ended prior to the establishment of reasonable suspicion, Herron

and   Driver      should    have       been   sent     on    their       way.     Once   the

officers had reasonable suspicion, however, they were justified

in prolonging the stop to investigate.                         We conclude that the

officers had this reasonable suspicion at a point in time when

Wright was either still investigating the traffic violation or

had just completed it.             Thus, there was no time during Driver’s

detention      when        the     officers          were     not     either       properly

investigating       the    traffic      violation       or    properly      investigating

their reasonable suspicion of criminal activity.

            Driver        also    argues      that    the    officers      did    not    have

reasonable suspicion that criminal activity was afoot.                               Driver

contends that Ellison was unarmed and cooperative and that even

the officers did not believe that Herron or Driver were involved

with the marijuana found on Ellison.                         Therefore, according to

Driver,     the     relevant        factors,         even     taken       together,      are

insufficient       to     show    reasonable          suspicion      that       Driver    was

planning to commit a burglary or robbery.

                                              6
               Based upon our review of the record, when the stop was

prolonged,          officers       knew    that       (1)    Driver       was       out   past   his

probation curfew; (2) Driver was in a pitch black neighborhood

he did not ordinarily frequent and in which he had no known

associates; (3) Driver was a suspect in two recent robberies

based    on    the     physical         description          of   the     assailant        and    his

vehicle       and    Driver’s          criminal       record;      (4)     Driver’s       criminal

history included robbery and breaking-and-entering convictions;

(5)     Driver        was     far       from    home         in     an    upper-middle-class

neighborhood          with        no    lighting;           (6)    on     the       way    to     the

neighborhood, the driver of the car had driven recklessly and

evasively;       (7)    the       car     initially      drove      off    down       a   dead   end

street    when       Wright’s          marked   police        car       approached;       and    (8)

almost immediately after the car was stopped, Ellison appeared

from the woods, carrying marijuana, and explaining that he was

there to meet Driver and Herron.                       While most of these individual

factors       might     be        consistent      with        innocent      behavior,           these

circumstances, viewed in their totality, could “give rise to

reasonable suspicion” that Driver and Herron had driven to this

neighborhood          to     meet         Ellison       and       commit        a     robbery     or

burglary.        United States v. Mason, 628 F.3d 123, 129 (4th Cir.

2010) (internal quotation marks omitted).                                Since context does

matter and respect for the training and expertise of officers

must     be    given        due     weight,     we      conclude         that       the   officers

                                                  7
possessed specific and articulable facts sufficient to justify

prolonging    the    stop.         See   Branch,      537   F.3d     at    336;   see

also United States v. Clarkson, 551 F.3d 1196, 1202 (10th Cir.

2009) (holding that time of night and a match of even a general

suspect     description      are     relevant         factors   in        determining

reasonable suspicion); United States v. Padilla, 548 F.3d 179,

188   (2d   Cir.    2008)    (noting     that    it    is   proper    to     consider

officers’ experience and familiarity with a particular area and

its inhabitants, as well as the fact that Defendant chose an

unlit route).       Accordingly,         Herron’s consent to the search of

the car was valid.

            We therefore affirm.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                          8